Citation Nr: 1806372	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to September 5, 2012, and a rating in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with alcohol abuse. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  Prior to September 5, 2012, the Veteran's service-connected PTSD with alcohol abuse did not result in occupational and social impairment with reduced reliability and productivity; or worse.
 
2.  The Veteran's PTSD with alcohol abuse has not resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent prior to September 5, 2015 and in excess of 70 percent thereafter for PTSD with alcohol abuse have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, VA offered the Veteran an opportunity to present testimony before the Board at a hearing, but he declined to do so.    

The Veteran was also provided with VA examinations in March 2010, September 2012, and November 2017, and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran suffers from PTSD as a result of having been in a plane crash in service.  He lost a close friend in the crash and had to wait in a life raft in shark infested waters to be rescued after the crash.  He was granted service connection for his PTSD in a May 2010 rating decision, and was initially rated at 10 percent, effective September 25, 2009, the date he filed his claim for entitlement to service connection for PTSD.  In a March 2013 rating decision, the RO increased the Veteran's initial rating from 10 percent to 30 percent and the Veteran was granted a 70 percent rating effective September 5, 2012.  This case was certified to the Board in April 2013.  The RO, however, in a rating decision dated November 2017, noted that a special review of the Veteran's file was mandated on September 29, 2017.  The 70 percent rating was continued in the November 2017 rating decision.  The Veteran disagrees with the assigned ratings and asserts he is entitled to higher ratings.

The Veteran's PTSD with alcohol abuse is currently rated under Diagnostic Code 9411.  Psychiatric disorders, however diagnosed, are rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter which diagnostic code is assigned.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the Veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the Veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994). The amendments replace those references with references to the recently updated DSM-V, and examinations conducted pursuant to the DSM-V do not include GAF scores.   As the Veteran's increased rating claim was certified to the Board prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized, when available, in the analysis set forth below.  The Board notes that the Veteran was also provided a VA examination and VA medical treatment after the adoption of the DSM-V in 2014.  As such, GAF scores were not provided in those examinations.  However, the Board has determined that even without GAF scores during that time frame, the evidence is still sufficient to evaluate the disability picture as a whole.

Prior to September 5, 2012, the evidence of record does not establish occupational and social impairment with reduced reliability and productivity due to PTSD symptoms or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Further, the evidence does not show total occupational and social impairment at any time during the appeal period.

In September 2009, the Veteran initially filed for service connection for PTSD and stated in his claim that he self-medicated to ease his emotional pain and to be able to sleep.

The Veteran submitted a written statement in support of his claim in October 2009.  The Veteran reported re-experiencing the trauma in his nightmares and intrusive thoughts, causing him to drink and abuse drugs.  He was experiencing anger and was emotional.  He felt guilt for having survived when others did not.  He also reported keeping enough medication on hand, implying he would use them for suicide to ease the pain in desperation.  He was unable to fly in planes or jets because of fear from the crash.

The Veteran submitted three buddy statements in November 2009.  M.T., who was a current co-worker of the Veteran at the time of his letter, stated that he had observed the Veteran sitting and staring with a distressed expression on his face.  If he would ask if the Veteran was okay, the Veteran could not give a reasonable or logical answer.  Only recently was the Veteran able to discuss having been involved in a plane crash.  He also stated that the Veteran was a hard-working and dedicated employee at the U.S. Postal Service.  R.B., a co-worker under the Veteran's supervision at the U.S. Postal Service, also submitted a statement wherein he reported having worked with the Veteran for 10 years.  He reported that the Veteran would not board any type of aircraft or openly talk about the accident and would walk away with emotion if his active duty would come up in conversations.  Another co-worker of the Veteran, G.G., also submitted a statement and reported having worked with the Veteran for the previous ten years.  He also stated that the Veteran would shake his head and walk away if the conversation ever turned to the crash.  

The Veteran was afforded a VA psychiatric examination in March 2010.   He reported experiencing symptoms of PTSD, including  sensations of reliving the traumatic crash experiences, insomnia, depression, anxiety, irritability and excitability, hypervigilance, emotional numbing, avoidance of situations likely to cause reminders of the traumatic experience (i.e., the inability to fly), excessive use of alcohol, and social isolation and withdrawal.  He reported having experienced nightmares since the crash consisting of vignettes of the crash, seeing his friend who passed away in the crash with arms and legs missing, and being in the raft as sharks circled.  He stated he felt guilty for surviving when others did not and he would use alcohol to assuage his anxiety and help him sleep, which also caused further feelings of guilt.  The Veteran reported having been married for 38 years and having three children.  He told the examiner that his wife was very supportive and he was getting help for his PTSD at her "suggestion."  Despite his PTSD symptoms, the Veteran had been employed by the United States Postal Service (USPS) for the prior 11 years as a mail handler and group leader.  The Veteran reported having no difficulties on the job with either supervisors or supervisees.

On examination, the examiner found the Veteran appeared neatly groomed and dressed; was alert, fully oriented, pleasant and cooperative; spoke logically and coherently and appeared to be a reliable historian; and spoke in normal conversational tones with speech that was neither over nor under-productive.  The Veteran's mood was mildly depressed and anxious with a mildly constricted affect, but appropriate to his mood and the content and context of the interview.  The examiner found no evidence of hallucinations, delusions, or suicidal or homicidal ideations.  The Veteran's immediate, recent, and remote memory functions were intact.  His insight, ability to abstract and calculate, judgment, and reality testing were all within normal limits.  The examiner stated that the Veteran was clearly able to maintain personal hygiene and exhibited no inappropriate, ritualistic, or obsessive behaviors.  The examiner also noted that the Veteran's sleep issues were primarily a result of his nightmares, which the Veteran said had been increasing in severity and intensity.

The examiner diagnosed the Veteran with PTSD, chronic and worsening, and alcohol abuse, manifested by continual use of alcohol in efforts to self-medicate in spite of psychosocial and interpersonal problems with concerns about his use of alcohol.  The examiner assigned the Veteran a GAF score of 50 for his PTSD symptoms, noting "only because he is still able to work."  The examiner also assigned the Veteran a GAF score of 55 for his alcohol abuse. 

Finally, the examiner stated the Veteran's cognitive skills were more than adequate for dealing with his financial affairs and he was able to understand these proceedings.  The Veteran was mentally capable of performing activities of daily living and able to establish and maintain effecting work relationships, but with increasing difficulty.  He was able to understand simple and complex commands as well as to retain and implement them.

The Veteran submitted a written statement disagreeing with his initial PTSD evaluation in June 2010.  He wrote that he was experiencing horror, terror, and nightmares and continued to use alcohol and drugs to block out the distressing thoughts.  He would often feel jumpy, shaky, jittery, and have trouble concentrating and sleeping.  He stated he was constantly in a state of alertness and ready to respond to an attack.  He wrote that he often would feel grief and depression and had to avoid trauma-related situations.

The Veteran submitted a letter dated July 2010 from a VA provider who had been treating his PTSD.  The provider wrote that she had been treating the Veteran since March 2010.  She wrote that the Veteran's substance use began as a result of his PTSD, and the two disorders caused his home life, work, and family to suffer.  He isolated from family members, events, and functions out of fear that memories would be triggered and cause depression, anxiety, and emptiness.  He withdrew from all relationships, including work relationships, due to embarrassment of his symptoms and inability to control them.  She reported the Veteran presents as a high level, happy individual with few concerns to mention, but below the surface he has struggled with a lifetime of depression, anxiety, and substance use which had controlled him to the point of exhaustion.

The Veteran was afforded another VA psychiatric examination in September 2012.  The examiner noted diagnoses of PTSD and alcohol abuse, in partial remission.  The examiner stated it was not possible to differentiate what portion of each symptom is attributable to each diagnosis because they both stem from the same traumatic event and are not able to be clearly differentiated.  The examiner found the Veteran to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported having been married 40 years and still drinking, but no longer to excess.  The examiner noted the Veteran was experiencing the following symptoms from his diagnoses: depressed mood; anxiety; suspiciousness; panic attacks that would occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; and suicidal ideations.  The examiner also noted other symptoms the Veteran was experiencing as having a tendency to sleep better with a few drinks, but waking often; not being suicidal, but at times wishing he could end the pain; and having nightmares, particularly about the sharks and feeling helpless.  The examiner found the Veteran was able to manage his financial affairs and remarked that the Veteran became upset and tearful easily on examination.  The Veteran reported that his wife and son were aware of his emotional situation and encouraged him to seek more assistance at that time.

The Veteran submitted a written statement with his appeal to the Board in March 2013.  He wrote that he continued to have flashbacks which would be accompanied by physical symptoms, including his heart racing and his body sweating.  He was still having bad dreams and frightening thoughts.  He reported being easily startled, feeling on edge, and having angry outbursts towards his family and friends.  He persistently felt depressed, sad, anxious, empty, and guilty and had been unable to fly since 1992.

The Veteran underwent another VA psychiatric examination in November 2017.  The examiner noted diagnoses of PTSD and alcohol abuse, mild, and found the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner stated that the current levels of the Veteran's impairment were due to the cumulative effect of all mental health diagnoses and that the degree of impairment caused by each could not be determined without resorting to mere speculation.  The Veteran reported having been married 45 years and was playing with a band.  He said that he and his wife would go to dances every Friday and he would often play with the band at those dances.  The Veteran reported having retired from the USPS in 2015 and focusing on his music career since that time.  The Veteran stated his current symptoms included anxious feelings where he would think or dream about the crash and become emotional.  He said that he would become nervous and uptight and drink more than he should to help him relax.  He was also exercising to help control his anxiety.  The Veteran reported that he used to have very bad nightmares, but they no longer occurred.  He would occasionally get angry and argue with his wife.  Every three weeks or so, he would experience strong anxiety and would drink or take more medication than prescribed during those times.  He reported taking melatonin or drinking to help fall asleep.  The Veteran reported no longer drinking every day, but mostly on the weekends and a couple of drinks with his friends during the week.  He also stated that he had stopped smoking marijuana 18 months prior to the examination.  

On examination, the examiner found the Veteran to be experiencing symptoms of anxiety and chronic sleep impairment due to his mental diagnoses.  The examiner noted that the Veteran's grooming was neat and casual and his hygiene was appropriate.  The Veteran was friendly and cooperative during the entire session and his speech rate and volume were normal.  His though processes were goal directed and logical and there was no evidence of a thought disorder or hallucinations.  His mood was euthymic and his affect was appropriate to mood and situation.  The Veteran denied any suicidal or homicidal ideation, intent, or plan.  There was no visible psychomotor agitation or noticeable psychomotor retardation.  The Veteran's insight was good and his judgment was sound.  The Veteran was able to attend to the session contents for the entire examination period without noticeable fatigue or reduction in ability to respond appropriately to questions.  The examiner also found the Veteran capable of managing his own financial affairs.

VA medical treatment records show that the Veteran sought PTSD treatment with VA throughout the appeal period, beginning in October 2009.  These records showed that the Veteran was assigned GAF scores of 57 in January 2010; 60 in February 2010; 57 in March 2010; 57 in November 2010; 55 in March 2013; 60 in April 2013; 65 in July 2013; and 68 in October 2013.  The records reveal that the Veteran consistently described having a stable and supportive relationship with his wife, with whom he lived, and he also mentioned social relationships with band members and friends, including a neighbor.  Of note, treatment records indicate that the Veteran had occasionally pushed or punched his wife while he was sleeping, having nightmares that he was fighting sharks, but there is no indication that the Veteran consciously experienced any violent episodes indicative of impaired impulse control.  As a whole, the Board finds the treatment records did not show the Veteran's PTSD symptomatology to have been more severe than indicated at any contemporaneous VA examination.

As described, the Veteran has clearly experienced psychiatric symptomatology as a result of his PTSD.  However, prior to September 5, 2012, the totality of the record does not establish that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, much less occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  GAF scores assessed during the period prior to September 2012 indicated mostly moderate symptoms (GAF of 57 in January 2010, 60 in February 2010, 57 in March 2010, 50 for PTSD and 55 for alcohol abuse at the March 2010 VA examination, and 57 in November 2010).  The GAF score of 50 given for the Veteran's PTSD at the March 2010 VA examination was not supported by the other findings in the examination report.  The report showed the Veteran was employed and had no difficulties on the job with supervisors or supervisees, and exhibited normal speech, memory, appearance, judgment, insight, and cognition.  Furthermore, the examiner stated that the Veteran was able to establish and maintain effective work and social relationships, despite having an increased difficulty doing so.  That determination by the examiner does not amount to a finding that the Veteran had difficulty in establishing and maintaining effective work and social relationships, which is specifically written into the 50 percent rating criteria.  Moreover, the 50 GAF score was also not supported by contemporaneous treatment records, which showed the Veteran had been assessed a GAF of 57 that same month and a GAF of 60 the previous month.  As such, even with the assessed GAF indicating serious symptoms, the examiner's description of the Veteran's actual symptomatology was moderate.   Therefore, the Board affords the GAF score of 50 less weight than the contradictory accompanying examination and treatment records which give more details of the Veteran's PTSD symptoms.  All other GAF scores which were greater than 50, along with the findings indicated in medical treatment records and lay statements submitted, do not support a finding that the Veteran's PTSD symptoms were severe before February 5, 2012.  

Accordingly, the Board finds that, overall, the evidence indicates that prior to September 5, 2012, the Veteran's PTSD with alcohol abuse symptomatology is shown to have been representative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, the Board finds that the evidence does not show that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for a rating in excess of 30 percent under DC 9411.  See 38 C.F.R. § 4.7.

In addition, for no distinct period does the record establish that the Veteran's PTSD with alcohol abuse resulted in total occupational and social impairment.  The Veteran has remained married throughout the appeal to his wife of over 40 years and has also maintained relationships with his children, friends, and, most recently, his band members.  Furthermore, the Veteran remained employed with the USPS until he retired in 2015 and has reported currently trying to work on his music career and working with a band.  Thus, it cannot be concluded that the Veteran experiences either total occupational impairment or total social impairment, much less both total occupational and total social impairment, as would be required for a rating in excess of 70 percent for PTSD.  

Accordingly, the Veteran is not entitled to a rating in excess of 30 percent prior to September 5, 2012, and in excess of 70 percent thereafter, for his PTSD.











ORDER

A rating in excess of 70 percent, to include a rating in excess of 30 percent prior to September 5, 2012, for PTSD is denied.



____________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


